Case 1:18-cv-24227-CMA Document 27 Entered on FLSD Docket 11/13/2018 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-24227-CIV-ALTONAGA/Goodman

  JASON MILLER,

         Plaintiff,
  v.

  GIZMODO MEDIA GROUP,
  LLC, et al.,

         Defendants.

  ___________________________/

                                              ORDER

         THIS CAUSE came before the Court on the Unopposed Motion to Appear Pro Hac Vice

  for Maxwell S. Mishkin, Consent to Designation, and Request to Electronically Receive Notices

  of Electronic Filings [ECF No. 26], filed November 9, 2018. Being fully advised, it is

         ORDERED AND ADJUDGED that the Motion [ECF No. 26] is GRANTED. Maxwell

  S. Mishkin may appear and participate in this action as counsel on behalf of Defendant William

  Menaker. The Clerk shall provide electronic notification of all electronic filings to Maxwell S.

  Mishkin at mishkinm@ballardpsahr.com.

         DONE AND ORDERED at Miami, Florida, this 12th day of November, 2018.



                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
